— Appeal by an employer and its insurance carrier from decisions and awards by the Workmen’s Compensation Board in favor of the widow and children of a deceased employee. The decedent died of a heart attack in the nature of a coronary thrombosis, and the issue involved is one of causal relation. Decedent was employed as a fish cleaner at a retail fish counter in the rear of a public market, located in the borough of Bronx, city of New York. His duties required him to assort fish, ice fish, and to help move and carry boxes of iced fish, whenever necessary, which weighed from fifty to one hundred pounds. On the day before his death the employer received about fifteen boxes of fish, and there is evidence in the record from which a fair inference may be drawn that decedent helped to move and straighten out those boxes. His widow testified that when he returned home that night, between eight and nine o’clock, she observed that his face was drawn and white. He told her that in connection with his work he had to lift heavy boxes, clean fish and sweep the place. He told her that he did not feel well and had very bad pains in his stomach. She also testified that he was still sick the next morning, but refused to stay at home. While at his work and at about 9:30 a.m. the next morning he suffered a fatal attack. One of the subsidiary issues, of course, is whether there was corroboration of the widow’s hearsay testimony. We think the record as a whole, and the inferences that may be drawn therefrom, furnish corroboration, and that there was substantial evidence to sustain the finding of the board that the disability and death of decedent were accidental in nature and arose out of and in the course of his employment. There was medical testimony to sustain a finding of causal relation. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Bergan, Coon, Halpem and Imrie, JJ.